means unknown." However, NRS 173.075(2) provides that a criminal
                 charge may allege that the means by which an offense was committed are
                 unknown. See West v. State, 119 Nev. 410, 419, 75 P.3d 808, 814 (2003)
                 ("The Legislature has also provided that an information must specify the
                 means by which the charged offense was committed or allege that the
                 means are unknown.");      Simpson v. Eighth Judicial Dist. Court, 88 Nev.
654, 658, 503 P.2d 1225, 1228 (1972) (observing that NRS 173.075(2)
                 indicates that a charging document should "either include the means by
                 which the offense was accomplished or show means are unknown"), see
                 also Persons v. State, 714 S.W.2d 475, 478 (Tx. Ct. App. 1986) ("Where it is
                 doubtful how death was caused, it may be alleged that it was done by
                 some manner and means unknown to the grand jury"). Accordingly, we
                 conclude that petitioner has not demonstrated that the district court was
                 required, as a matter of law, to grant his pretrial habeas petition on this
                 grounc1. 2 See State v. Eighth Judicial Dist. Court. (Armstrong), 127 Nev.,
                 Adv, Op. 84, 267 P.3d 777, 780 (2011) (defining arbitrary and capricious
                 exercise of discretion).
                              Second, petitioner argues that the evidence presented at the
                 preliminary hearing was insufficient to establish the corpus delecti as to
                 thefl murder and arson charges and that insufficient evidence supports an
                 allegation that he sexually assaulted the victim with an unidentified


                       2 To the extent petitioner argues that the amended information fails
                 to provide adequate notice respecting the allegation of felony murder
                 because it does not "advance the manner in which [the underlying
                 felonies] connect to the death of [the victim]," we conclude that he has not
                 shown that the district court manifestly abused its discretion by denying
                 his pretrial petition on this basis.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                 object. Our review of a pretrial probable cause determination through an
                 original writ petition is disfavored, see Kuss man v. District Court, 96
Nev. 544, 545-46, 612 P.2d 679, 680 (1980), and petitioner has not
                 demonstrated that his challenge to the probable cause determination fits
                 the exceptions we have made for purely legal issues, see Ostman v. Eighth
                 Judicial Dist. Court, 107 Nev. 563, 565, 816 P.2d 458, 459-60 (1991);
                 State v. Babayan, 106 Nev. 155, 174, 787 P.2d 805, 819-20 (1990).
                             Having considered petitioner's arguments and concluded that
                 relief is not warranted, we
                             ORDER the petition DENIED.


                                               r5ap,
                                         Saitta



                 Gibbofis
                                                                  Pidel24 tup'
                                                          Pickering
                                                                                     J.




                 cc: Hon. James M. Bixler, District Judge
                      Hon. Douglas Smith, District Judge
                      Special Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    e